
	
		I
		112th CONGRESS
		1st Session
		H. R. 1485
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Herger (for
			 himself, Mr. McClintock,
			 Mrs. McMorris Rodgers,
			 Mr. Bishop of Utah,
			 Mr. Chaffetz,
			 Mr. Nunes,
			 Mr. Hunter,
			 Mr. Gallegly,
			 Mr. Coffman of Colorado, and
			 Mr. Denham) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To address the public health and safety threat presented
		  by the risk of catastrophic wildfire on Federal forestlands by requiring the
		  Secretary of Agriculture and the Secretary of the Interior to expedite forest
		  management projects relating to hazardous fuels reduction, forest restoration,
		  forest health, and watershed restoration.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Catastrophic Wildfire Community Protection
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Project authority consistent with community wildfire
				protection plan.
					Sec. 4. Elements of eligible projects.
					Sec. 5. Environmental analysis.
					Sec. 6. Administrative and judicial review.
					Sec. 7. Acceptance and use of funds or in-kind
				services.
					Sec. 8. Report.
				
			2.DefinitionsIn this Act:
			(1)At-risk
			 communityThe term at-risk community has the meaning
			 given that term in section 101 of the Healthy Forests Restoration Act of 2003
			 (16 U.S.C. 6511).
			(2)At-risk
			 watershedThe term
			 at-risk watershed means a watershed where—
				(A)there exists a
			 high risk of losing key ecosystem, wildlife, and watershed components to severe
			 fire, including post-fire disturbances, as documented by the Secretary
			 concerned; and
				(B)there are Federal
			 lands in condition class II or III, as developed by the Forest Service Rocky
			 Mountain Research Station in the general technical report titled
			 Development of Coarse-Scale Spatial Data for Wildland Fire and Fuel
			 Management (RMRS–87) and dated April 2000 (including any subsequent
			 revision to the report).
				(3)Community
			 wildfire protection planThe term community wildfire
			 protection plan has the meaning given that term in section 101 of the
			 Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).
			(4)Covered forest
			 lands
				(A)Included
			 landsThe term covered forest lands means—
					(i)National Forest
			 System lands; and
					(ii)Public land
			 administered by the Secretary of the Interior through the Bureau of Land
			 Management.
					(B)Excluded
			 landThe term does not include land that is a component of the
			 National Wilderness Preservation System or other Federal land (other than
			 inventoried roadless areas and wilderness study areas) in which the removal of
			 vegetation is specifically prohibited by Federal law.
				(5)Eligible
			 projectThe term eligible project means the measures
			 and methods included in a project carried out on covered forest lands by the
			 Secretary concerned for hazardous fuels reduction, forest health, forest
			 restoration, and watershed restoration.
			(6)Secretary
			 concernedThe term Secretary concerned means—
				(A)the Secretary of
			 Agriculture, in the case of National Forest System lands; and
				(B)the Secretary of
			 the Interior, in the case of public land administered by the Secretary of the
			 Interior through the Bureau of Land Management.
				3.Project authority
			 consistent with community wildfire protection planThe
			 Secretary concerned shall carry out eligible projects on covered forest lands
			 that are within or adjacent to an at-risk community or an at-risk watershed if
			 the eligible project is consistent with the applicable community wildfire
			 protection plan.
		4.Elements of
			 eligible projectsEligible
			 projects on covered forest lands shall be carried out in a cost-effective
			 manner that—
			(1)focuses on
			 surface, ladder, and canopy fuels reduction activities; or
			(2)implements forest
			 restoration activities in response to severe fire, insect, or disease
			 infestation, windthrow, or other extreme weather events or natural
			 disasters.
			5.Environmental
			 analysis
			(a)General rule of
			 proposed action and no action alternative
				(1)Environmental
			 assessment and environmental impact statementThe Secretary concerned shall prepare an
			 environmental assessment or an environmental impact statement pursuant to
			 section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)) for each proposed eligible project. The Secretary concerned shall
			 study, develop, and describe the proposed action and the alternative of no
			 action. Except as provided in subsection (b), the Secretary concerned is not
			 required to study, develop, or describe any alternative actions to the proposed
			 agency action.
				(2)Deadline for
			 completionAn environmental
			 assessment prepared for a proposed eligible project shall be completed within
			 one year of the commencement of preparation of the assessment. An environmental
			 impact statement prepared for a proposed eligible project shall be completed
			 within 18 months of the commencement of preparation of the environmental impact
			 statement.
				(b)Consideration of
			 alternative recommendationThe Secretary concerned shall evaluate
			 and consider an alternative recommendation submitted by the county in which a
			 proposed eligible project is to be carried out if the county determines that
			 the proposed eligible project is or may be inconsistent with its community
			 wildfire protection plan. The Secretary shall publish the evaluation and
			 consideration of the alternative recommendation in the environmental assessment
			 or environmental impact statement prepared pursuant to section 102(2) of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for the proposed
			 eligible project.
			(c)Effect of county
			 emergency
				(1)Council on
			 environmental qualityIf a
			 categorical exclusion is unavailable for a proposed eligible project, the
			 Secretary concerned shall request, pursuant to section 1506.11 of title 40,
			 Code of Federal Regulations, the Council on Environmental Quality to develop
			 and approve alternative arrangements for the proposed eligible project if the
			 county in which the proposed eligible project is to be carried out declares, in
			 consultation with the State forester or equivalent State official of the State
			 containing the county—
					(A)a state of
			 emergency; or
					(B)the existence of a
			 dangerous nuisance to public safety, welfare, infrastructure, watersheds,
			 wildlife habitat, or other vital assets due to the accumulation of forest fuels
			 and the associated risk of extreme fire on covered forest lands.
					(2)Mandatory
			 informationWhen requesting alternative arrangements under
			 paragraph (1), the Secretary concerned shall transmit to the Council on
			 Environmental Quality the following information:
					(A)A description of
			 the proposed eligible project.
					(B)The condition of
			 forest fuels within or near the proposed eligible project.
					(C)The threat to
			 public safety, welfare, infrastructure, watersheds, wildlife habitat, or other
			 vital assets due to the accumulation of forest fuels and the associated risk of
			 extreme fire that the proposed eligible project is to relieve.
					(D)The degree to
			 which delaying the implementation of the proposed eligible project will
			 increase the risk of serious harm to public safety, welfare, infrastructure,
			 watersheds, wildlife habitat, or other vital assets due to the accumulation of
			 forest fuels and the associated risk of extreme fire.
					(E)Any other
			 information the Secretary concerned determines relevant.
					(3)Deadline for
			 alternative arrangements
					(A)DeadlineNot later than 15 days after receipt of a
			 request under paragraph (1) for approval of alternative arrangements for a
			 proposed eligible project, the Council on Environmental Quality shall submit to
			 the Secretary concerned the alternative arrangements under which the Secretary
			 may proceed immediately and to completion of the proposed eligible
			 project.
					(B)Failure to
			 complyIf the Council on Environmental Quality fails to comply
			 with the deadline in subparagraph (A), the Secretary concerned shall proceed
			 immediately and to completion of the proposed eligible project notwithstanding
			 any other provision of law, including the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and the National Forest Management Act (16 U.S.C.
			 1601 et seq.).
					(4)Administrative
			 and judicial reviewActions under this subsection shall not be
			 subject to—
					(A)the notice,
			 comment, and appeal requirements of section 322 of Public Law 102–381 (the
			 Appeals Reform Act; 16 U.S.C. 1612 note); and
					(B)judicial review by
			 any court of the United States.
					6.Administrative
			 and judicial review
			(a)Administrative
			 reviewAdministrative review of eligible projects shall occur in
			 accordance with the special administrative review process established under
			 section 105 of the Healthy Forests Restoration Act of 2003 (16 U.S.C.
			 6515).
			(b)Judicial
			 reviewJudicial review of eligible projects shall occur in
			 accordance with section 106 of the Healthy Forests Restoration Act of 2003 (16
			 U.S.C. 6516).
			7.Acceptance and
			 use of funds or in-kind servicesThe Secretary concerned may accept and use
			 funds or in-kind services from any public or private entity to assist carrying
			 out eligible projects under this Act.
		8.ReportThe Secretary concerned shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate an annual report
			 describing all eligible projects conducted under this Act.
		
